Citation Nr: 0833960	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  04-20 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than July 10, 2002, 
for the grant of service connection for pulmonary embolism.  


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel

INTRODUCTION

The veteran served on active duty from October 1970 to April 
1972.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  

A videoconference hearing was conducted in September 2006; 
the undersigned Veterans Law Judge presided.  

The Board issued a decision in this case in January 2007, 
denying the veteran's claim.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In May 2008, pursuant to an April 
2008 Joint Motion for Remand, the Court issued an Order that 
vacated and remanded the case to the Board for action in 
accordance with the Joint Motion.  


FINDINGS OF FACT

1.  A rating decision in October 1985 essentially determined 
that new and material evidence had not been received to 
reopen the veteran's previously denied claim for service 
connection for pulmonary embolism.  The veteran was not 
notified of the October 1985 decision.  

2.  In June 1986, the veteran submitted argument in support 
of his pending service connection claim.  

3.  By a letter dated June 18, 1986, the RO informed the 
veteran that service connection for pulmonary embolism was 
previously disallowed in March 1973 and that he needed to 
submit evidence to reopen the claim.  

4.  The veteran did not submit any evidence or otherwise 
respond to the RO's June 1986 letter within one year.  

5.  On July 31, 2002, communication was received from the 
veteran indicating his desire to reopen his service 
connection claim.  The communication included records of a VA 
hospitalization beginning July 10, 2002, in which he was 
treated for an acute pulmonary embolism.  

6.  The records of the VA hospitalization beginning July 10, 
2002, constituted an informal claim to reopen the veteran's 
claim for service connection for pulmonary embolism.  

7.  A November 2002 rating decision established service 
connection for pulmonary embolism, effective from July 10, 
2002.  


CONCLUSION OF LAW

The criteria for an effective date prior to July 10, 2002, 
based on a reopened claim for service connection pulmonary 
embolism, have not been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

The veteran testified at his videoconference hearing that he 
had three different pulmonary embolisms from 1971 to the 
present.  In effect, he contended, therefore, that the grant 
of service connection should be effective from his time in 
service.  The Board observes, though, as discussed below, 
that the medical evidence reflects treatment for pulmonary 
emboli only in service in 1971 and then again in 2002.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim reopened after final adjudication 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a).  The implementing 
regulation clarifies this to mean that the effective date for 
purposes of compensation for this type of claim "will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later."  38 C.F.R. § 3.400.  

Previously filed claims for service connection had been 
denied, in 1973, 1980, and 1984, and the veteran had been 
furnished notice of those decisions, with appeals rights 
notice as to each decision; no appeal had been commenced 
within the allotted one year time period.  Accordingly, those 
decisions are final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.200, 20.201, 20.202, 20.302, 20.1103 (2007).  

The RO also denied service connection for pulmonary embolism, 
inter alia, by a rating decision in October 1985.  The 
October 8, 1985, letter notifying the veteran of that rating 
decision did not mention the denial of service connection for 
pulmonary embolism, however, and the file does not otherwise 
contain notice of this denial of service connection.  In 
June 1986, the veteran sent the RO a written statement 
expressing his desire "for service-connected disability 
increase for pulmonary embolism," noting that he had been 
treated for pulmonary embolism in 1986.  The RO responded by 
a letter dated June 18, 1986, informing him that service 
connection for pulmonary embolism had been disallowed in 
1973, and that, to reopen the claim, he needed to submit 
medical evidence of continuity of treatment from 1973 to the 
present.  The veteran did not subsequently submit any 
evidence within one year, nor did he otherwise respond to the 
RO's June 1986 letter within one year.  

The Joint Motion observed that the Board's January 2007 
decision had conceded that the notice regarding the October 
1985 decision that denied the veteran's claim was inadequate.  
The Joint Motion noted that the one-year period for filing an 
NOD does not begin to run until the claimant receives proper 
notice of the decision at issue.  The Joint Motion also noted 
that, "[i]f the 1985 denial of Appellant's claim remains 
pending and Appellant still has an opportunity to appeal, 
clearly, this could affect the effective date awarded."  

The Joint Motion instructed that, "[i]f the Board finds that 
the notice of the 1985 decision was sent at some point, the 
Board should consider whether [the June 1986 communication] 
was an NOD to the notice of the 1985 decision."  

The record does not reflect that the veteran was notified of 
the October 1985 denial; therefore, that decision never 
became final and his claim remained pending at that time.  
The Board finds, however, that the June 1986 communication 
cannot have been an NOD to the October 1985 rating decision 
for two reasons.  First, the veteran had not received notice 
of the decision in order to disagree with it.  But, more 
importantly, the communication did not meet the requirements 
of an NOD: It did not express disagreement with any VA 
decision and it did not express a desire for appellate 
review.  Under 38 C.F.R. § 20.201, a valid NOD must contain 
"terms that can be reasonably construed as disagreement with 
[the identified] determination and a desire for appellate 
review."  See Gallegos v. Principi, 283 F.3d 1309, 1313-14 
(Fed. Cir., 2002) (upholding the validity of § 20.201).  

Thus, the June 1986 communication from the veteran can be 
construed only as argument in support of his claim that was 
then still pending.  But, critically in this case, he did not 
respond to the June 1986 RO letter within one year with 
additional evidence.  VA's regulations provide that, where 
evidence requested in connection with a claim to reopen is 
not furnished within one year after the date of request, the 
claim will be considered abandoned.  Moreover, after the 
expiration of one year, further action will not be taken 
unless a new claim is received.  38 C.F.R. § 3.158(a) (2007).  
In this case, as the requested evidence was not furnished 
within one year after the June 1986 request, the veteran's 
pending claim is considered to have been abandoned.  
Accordingly, the June 1986 RO letter constituted an effective 
denial of the veteran's application to reopen his claim - 
subsuming the October 1985 rating decision, of which he had 
not been notified - and, in addition, constituted notice of 
that denial.  The June 1986 letter, then, was effectively an 
adjudication that became final upon the expiration of the 
one-year period after the date of the mailing of the notice 
letter.  

As set forth above, the effective date of an award based on a 
claim reopened after final adjudication "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later."  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

Here, the RO assigned an effective date of July 10, 2002, 
based on VA treatment records that showed hospitalization for 
pulmonary embolism on that date.  The veteran was treated and 
placed on Coumadin during that VA hospitalization.  Although 
communication was received from the veteran on July 31, 2002, 
indicating his desire to reopen his claim, the VA hospital 
record dated three weeks earlier constituted an informal 
claim.  38 C.F.R. § 3.157 (2007).  There is nothing in the 
record reflecting a claim for this benefit between the 1986 
abandoned claim and the July 2002 claim.  Clearly, an 
effective date prior to the date of receipt of the veteran's 
informal claim, July 10, 2002, is not warranted.  38 U.S.C.A. 
§ 5110 and 38 C.F.R. § 3.400(q)(2); see also Washington v. 
Gober, 10 Vet. App. 391, 393 (1997) ("The fact that the 
appellant had previously submitted claim applications, which 
had been denied, is not relevant to the assignment of an 
effective date based on a current application."); Wright v. 
Gober, 10 Vet. App. 343, 346-47 (1997) (holding that an 
application that had been previously denied could not 
preserve an effective date for a later grant of benefits 
based on a new application).  As such, there is no basis to 
assign an effective date earlier than July 10, 2002.  

In light of the foregoing, the preponderance of the evidence 
is against the claim.  Therefore, the reasonable doubt 
doctrine is not for application in this case.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; and Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

II.  Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) and that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's August 2002 notice letter was timely mailed well 
before the November 2002 rating decision.  It described the 
evidence necessary to substantiate a claim for service 
connection, and met all of the requirements noted above, 
including informing the veteran that it was ultimately his 
responsibility to see to it that any records pertinent to his 
claim are received by VA.  This notification would also apply 
to the "downstream" issue of entitlement to an earlier 
effective date.  See VAOPGCPREC 8-03; 69 Fed. Reg. 25180 
(2004).  Further, in August 2003, a letter was sent 
specifically addressing the earlier effective date issue, 
after the veteran disagreed with the effective date assigned 
for the grant of service connection.  The RO then addressed 
that claim in a March 2004 rating action.  Moreover, the 
veteran was provided notice as to effective date requirements 
in the April 2004 SOC.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran.  VA 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim for an earlier 
effective date.  38 U.S.C.A. § 5103A(a), (b), (c) (West 
2002).  Specifically, the RO secured and associated with the 
claims file all evidence pertinent to this claim, including 
VA treatment records, and scheduling a hearing before a 
Veterans Law Judge of the Board.  

(CONTINUED ON NEXT PAGE)


ORDER

An effective date prior to July 10, 2002, for service 
connection for pulmonary embolism is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


